Title: To George Washington from Major General Horatio Gates, 16 March 1779
From: Gates, Horatio
To: Washington, George


Sir
Boston 16th March 1779:
Last Night I had the Honour to receive Your Excellencys Letter of the 6th Instant. The Man who undertakes the Indian Service, should enjoy Youth, & Strength; requisites I do not possess; it Therefore Grieves me Your Excellency should Offer me The only Command, to which I am intirely unequal; in Obedience to your Commands, I have forwarded Your Letter to General Sullivan, & that he may not be one moment detain’d, I have desired him to leave The Command with General Glover, until I arrive in providence, which will be in a few days—Your may be Assured of my Inviolable Secrecy, & that Your other directions shall be fullfilled. I am Sir Your most Obedient Humble Servant
Horatio Gates
